Citation Nr: 9908778	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.

This case was previously before the Board in April 1996 at 
which time it was remanded for further evidentiary 
development.


REMAND

 The veteran filed his original claims for entitlement to 
service connection for left ear hearing loss  and tinnitus in 
November 1992.

The veteran underwent VA audiological examination in February 
1993.  Upon examination, the veteran's left ear masked pure 
tone thresholds, in decibels, were 45, 45, 40, 50, and 90 dB.  
The examiner did not  set forth the pure tone threshold 
levels at which the examination took place.  The examiner 
noted that the veteran's left ear speech recognition was 92 
percent.  Regarding the issue of tinnitus, the veteran 
reported the onset with his hearing loss.  The examiner's 
impression was moderate conductive hearing loss, 250 through 
3,000 Hz, dropping to a profound mixed loss at 4,000 through 
8,000 Hz.  Severe to profound hearing loss at 4,000 through 
8,000 Hz was also noted. 

After a February 1993 ear, nose, and throat (ENT) VA 
examination, the examiner's assessment included  modest 
hearing loss (mostly conductive) on the left.  He noted that 
it was important to compare pre-service or entrance hearing 
tests to the current tests to determine the increase of the 
hearing loss.

In a June 1993 rating action, the RO denied entitlement to 
service connection for left ear hearing loss and left ear 
tinnitus.  The veteran filed a timely notice of disagreement 
(NOD) in June 1993 and perfected his appeal in September 
1993.

During his March 1994 RO hearing, the veteran testified that 
he underwent surgery on his inner ear drum as a child.  He 
noted that his military occupational specialty was as an 
engineer in the ship engine room.  He stated that he wore 
protective hearing devices while he worked.  He testified 
that he first noticed his hearing loss and tinnitus after 
service because he was no longer exposed to the engine room 
noise.  He described his tinnitus as a high pitched squeal-
like ringing that was pretty frequent.  He stated that his 
hearing loss and tinnitus had increased in severity since his 
discharge from service.  He stated that he no longer was able 
to hear telephone conversations in his left ear.

In his March 1994 decision, the Hearing Officer denied 
entitlement to service connection for left ear hearing loss 
and tinnitus.  Thereafter the claims file was forwarded to 
the Board for review.

In an April 1996 remand, the Board requested that the veteran 
be afforded a VA ENT examination.  The examination was to 
include audiometric examination.  The examiner was requested 
to determine the precise severity of any hearing loss in the 
veteran's left ear and provide an opinion as to whether it is 
as least as likely as not that hearing loss was caused by 
acoustic trauma in service and whether the veteran's 
tinnitus, if found, is as least as likely as not caused by 
acoustic trauma.

Post-service treatment records from January 1993 reflect 
treatment for sclerotic left tympanic membrane.

In September 1996, the veteran was afforded an additional VA 
audiological examination.  After examination, the veteran's 
average pure tone loss was 66 Hz.  His speech recognition was 
92 percent in the left ear.  The veteran reported that his 
left ear tinnitus occurred once a month or periodically.  He 
stated that on a scale of one to ten, his severity and effect 
on his daily life was a three or four.  He described the 
tinnitus as high pitched.  
The veteran's results were consistent with and reflected 
organic threshold hearing.  Moderate to profound mixed 
hearing loss was noted in the left ear.  The examiner opined 
that it was unlikely that the veteran's left ear hearing loss 
was caused by acoustic trauma.  The examiner noted that 
hearing loss from excessive noise exposure in an environment 
consistent with the veteran's military history was generally 
a bilateral phenomenon and the examiner noted that the 
veteran's right ear hearing was normal for adjudication 
purposes.  

The examiner explained that individuals with conductive 
hearing loss who were exposed to loud sounds generally would 
not experience as much of a decrease in their hearing as an 
individual with normal hearing or sensory hearing loss.  A 
conductive hearing loss assisted in diminishing the sound as 
the external and middle ear acted as a "buffer" when the 
sound was received.  A decrease in the veteran's hearing in 
the left ear was most likely due to other causes such as 
aging or the result of repeated ear infections or a 
combination of the causes. 

During a September 1997 VA audio-ear examination, the 
examiner recounted the veteran's history of ear complaints.  
The examiner discussed the August 1997 audiological 
examination results and noted that the air bone gap was 
significant on the left with a 30 dB gap at 2,000 Hz and a 50 
dB gap at 6,000 Hz.  Speech discrimination was excellent in 
both ears.  Tinnitus match in the left ear was at 1,000 Hz.  
The examiner's diagnoses included left-sided profound hearing 
loss, mixed origin.

In a February 1998 addendum, the September 1997 VA 
audiological examiner noted that the veteran's changes in his 
pure tone thresholds from entry into service until discharge 
from service were permanent.  The examiner commented on the 
issue of whether the increase was beyond the natural 
progression of the veteran's hearing loss with consideration 
of the veteran's history of ear infections.  The examiner 
noted that the increase appeared to be related to the 
veteran's history of ear infections.  She noted that the 
abnormalities of the outer ear and/or middle ear initially 
result in abnormal air conduction thresholds.  The veteran 
had abnormal air conduction thresholds since his entrance 
into service.  The air conduction thresholds had fluctuated 
throughout his military career and since his discharge from 
service.  This type of fluctuation was typical of individuals 
with a loss of sound sensitivity to the inner ear, which 
occurred because of abnormalities in the outer ear and/or 
middle ear.

The examiner noted that additional evidence regarding the 
etiology of the veteran's hearing loss was that his bone 
conduction had decreased slightly at octave frequencies 
1,000, 2,000, and 4,000 Hz since his first complete 
evaluation in 1993.  The examiner noted that she could not 
compare the veteran's bone conduction thresholds during 
service as his service medical records only reported air 
conduction test thresholds.  The examiner commented that 
people with primarily conductive hearing losses (such as 
those produced by otitis media) began to show additional 
cochlear degeneration, which resulted in a mixed hearing 
loss.  She noted that the veteran currently had a mixed 
hearing loss.  Further, the examiner noted that hearing loss 
due to excessive noise exposure resulted in changes in the 
air and bone conduction thresholds, and was usually bilateral 
unless an individual suffered from acoustic trauma to one 
ear.  She noted that the veteran's air conduction and bone 
conduction thresholds in the right ear were unchanged.  Also, 
she pointed out that the veteran did not report any specific 
incidence of acoustic trauma but rather, reported random 
exposure in the engine room of his ship.

Regarding the issue of left ear tinnitus, the examiner and a 
reviewing colleague determined that, just as the left ear 
hearing loss was not due to acoustic trauma since it was not 
bilateral, similar reasoning applied to tinnitus.  She noted 
that tinnitus was a subjective complaint and that in her 
opinion, in concurrence with her colleague, the hearing loss 
appeared to have contributed to the development of tinnitus.  
Partial or total immobilization of the middle ear structures, 
such as that produced by otitis media, also could have caused 
tinnitus.  Tinnitus due to acoustic trauma was typically seen 
with a hearing loss in the highest frequencies and less at 
the lower frequencies.  Tinnitus secondary to acoustic trauma 
is reported to be of a high pitch and when it is matched to a 
tone, the matching frequency is often located in the sharp 
transition between regions of greater and lessor hearing 
loss.  The veteran matched his tinnitus at 1,000 Hz, which 
was a low frequency tone and was usually associated with a 
middle ear abnormality.

The Board notes that while the VA ear examination in 
September 1997 and the February 1998 addendum adequately 
addressed the questions set forth in the April 1996 remand, 
additional development is warranted regarding whether the 
veteran's left ear hearing loss, with consideration of the 
veteran's history of ear infections, increased beyond the 
natural progression of the disease during service.  
Furthermore, because the VA examiner noted in February 1998 
that the veteran's hearing loss appeared to have contributed 
to the development of tinnitus, the Board is of the opinion 
that adjudication of the issue of service connection for left 
ear tinnitus is premature at this time. 

As a general rule a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.
 
Therefore, the Board concludes that further evidentiary 
development would be helpful to an equitable determination of 
this appeal.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is therefore REMANDED for the following 
actions: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who have treated 
him for left ear hearing loss and 
tinnitus, since February 1998.  After 
authorization is obtained from the 
veteran, the RO should attempt to obtain 
copies of treatment records from the 
physicians and facilities identified by 
the veteran.

2.  After the aforementioned documents 
have been obtained to the extent 
possible, and even if no additional 
records are received, the veteran should 
be examined by a board certified ENT to 
determine if there was an increase in 
severity of the veteran's left ear 
hearing as a result of service and 
whether the veteran's left ear tinnitus 
is related to service.  The claims file 
and a copy of this remand must be 
provided to the examiner prior to the 
examination to provide as accurate a 
history as possible of the veteran's left 
ear hearing loss and tinnitus and to aid 
the examiner in the formulation of the 
requested opinions.  The examiner should 
acknowledge having reviewed the pertinent 
records, including the service medical 
records, in the examination report.  The 
examination should include all necessary 
testing, including audiological 
examination.  After examining the veteran 
and reviewing all of the pertinent 
medical evidence in the claims file, the 
examiner should offer  opinions as to (1) 
the degree of worsening, if any, of the 
veteran's left ear hearing by the time of 
his discharge from service; (2) whether 
there was an increase in the severity of 
the left ear hearing loss during service 
beyond the natural progression of the 
disease; and (3) whether the increase in 
the severity of the left ear hearing loss 
beyond natural progression, if any, is 
related to the veteran's in-service 
complaints of ear infections; and (4) 
whether the veteran's left ear tinnitus 
is related to his left ear hearing loss 
and/or in-service complaints of ear 
infections.  The examiner should explain 
the bases of the opinions, with 
references to specific medical records, 
and indicate any reliance on history 
provided by the veteran.

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand, including 
the requested opinions.  If not, the 
report should be returned to the examiner 
for corrective action.  Then, in light of 
the additional evidence obtained pursuant 
to the requested development, the RO 
should readjudicate the issues of 
entitlement to service connection for 
left ear hearing loss and left ear 
tinnitus.   

If, after the RO review, the decision remains adverse, a 
supplemental statement of the case should be provided to the 
veteran and his representative.  After they have had an 
opportunity to respond, the case should be returned to the 
Board for further appellate review.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 7 -


